UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7497



CLIFTON V. GRAVES,

                                              Plaintiff - Appellant,

          versus


FRANK SIZER,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
1046-AMD)


Submitted:   January 14, 2005          Decided:     February 16, 2005


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton V. Graves, Appellant Pro Se. Joseph A. Curran, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clifton V. Graves appeals the district court’s dismissal

of his civil rights action under 42 U.S.C. §      1983 (2000).    We have

reviewed the record and find no reversible error.        Accordingly, we

affirm on the reasoning of the district court.            See Graves v.

Sizer, No. CA-04-1046-AMD (D. Md. Aug. 24, 2004). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -